Case 5:19-cv-00376-SVW-SP Document 13 Filed 06/03/19 Page 1 of 4 Page ID #:55




  1 Susan Nassar
    11090 Seven Pines Drive
  2
    Alta Loma, CA 91737
  3 626-221-8307
  4
      Plaintiff in Pro Per
  5
      MCGUIREWOODS LLP
  6
      E. CHRISTINE HEHIR (SBN 201969)
  7   chehir@mcguirewoods.com
      1800 Century Park East, Eighth Floor
  8
      Los Angeles, CA 90067-1501
  9   Telephone: 310.315.8200
 10   Facsimile: 310.315.8210

 11 Attorneys for Defendant BANK OF AMERICA, N.A.
 12
                                UNITED STATES DISTRICT COURT
 13
                              CENTRAL DISTRICT OF CALIFORNIA
 14
 15
      SUSAN NASSAR,                               CASE NO.: 5:19-CV-00376-SVW-SP
 16
 17                          Plaintiff,           Judge Stephen V. Wilson (Magistrate
                                                  Judge Sheri Pym)
 18         vs.
                                                  STIPULATION OF DISMISSAL
 19                                               PURSUANT TO RULE 41(a) OF
      BANK OF AMERICA, N.A.,                      THE FEDERAL RULES OF CIVIL
 20                                               PROCEDURE
 21                          Defendants

 22                                               Complaint Filed:      February 27,
                                                  2019
 23
 24
            Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff
 25
      SUSAN NASSAR (“Plaintiff”) and Defendant BANK OF AMERICA, N.A.
 26
      (“Defendant”) hereby stipulate that this action shall be dismissed with
 27
 28
                                                 1
                                      STIPULATION OF DISMISSAL
Case 5:19-cv-00376-SVW-SP Document 13 Filed 06/03/19 Page 2 of 4 Page ID #:56




  1 prejudice as to all claims, causes of action, and parties. Each party is to bear its own
  2 attorney’s fees and costs.
  3 DATED: June 3, 2019
  4
  5                                      By:          /s/ Susan Nassar
                                                      Susan Nassar
  6
                                               Plaintiff in pro per
  7
  8 DATED: June 3, 2019                  MCGUIREWOODS LLP
  9
 10
 11                                      By:          /s/ E. Christine Hehir
                                                     E. Christine Hehir
 12                                            Attorneys for Defendant BANK OF
 13                                            AMERICA, N.A.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            2
                                 STIPULATION OF DISMISSAL
Case 5:19-cv-00376-SVW-SP Document 13 Filed 06/03/19 Page 3 of 4 Page ID #:57




  1                                   ATTESTATION
  2        I, E. Christine Hehir, counsel for Defendant, herby attest, pursuant to C.D.
  3 Local Rule 5-4.3.4(a)(3), that concurrence to the filing of this document has been
  4 obtained from each signatory hereto.
  5
  6                                  /s/ E. Christine Hehir
  7                                 E. CHRISTINE HEHIR
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           3
                                STIPULATION OF DISMISSAL
Case 5:19-cv-00376-SVW-SP Document 13 Filed 06/03/19 Page 4 of 4 Page ID #:58




  1                             CERTIFICATE OF SERVICE
  2        I certify that on June 3, 2019, the foregoing STIPULATION OF DISMISSAL
  3 PURSUANT TO RULE 41(a) OF THE FEDERAL RULES OF CIVIL
  4 PROCEDURE was filed electronically in the Court's Electronic Case Filing system
  5 ("ECF"); thereby upon completion the ECF system automatically generated a Notice
  6 of Electronic Filing ("NEF") as service through CM/ECF to registered e-mail
  7 addresses of parties of record in the case.
  8        In addition, on June 3, 2019, a copy of the above-described document was
  9 served on the following party without a registered ECF email addresses via postage-
 10 paid First Class U.S. Mail by placing a true and correct copy thereof into a sealed
 11 envelope addressed as follows:
 12        Plaintiff, pro se:
 13        Susan Nassar
           11090 Seven Pines Drive
 14
           Alta Loma, CA 91737
 15
                                                  /s/ E. Christine Hehir
 16
                                                  E. Christine Hehir
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            4
                                 STIPULATION OF DISMISSAL
